DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/05/2021 Restriction Requirement, a restriction was required between pending claims 1-20.
In the Applicant’s 10/28/2021 Reply, an election was made without traverse. 
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statements submitted 06/06/2019, 03/13/2020, and 03/15/2020 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-20 were restricted between Inventions I and II:

    PNG
    media_image1.png
    133
    546
    media_image1.png
    Greyscale

	The Applicant elected Invention II, claims 10-20, without traverse. Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	
Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over WO2014055682A1 (published 04/10/2014) and U.S. Pat. No. 5,314,695 A (issued 05/24/1994). 
WO2014055682A1 teaches that because minicells derived from bacteria that are pathogenic, contaminating parental cells must be functionally eliminated before administration. ([0132]). Means of elimination include treatment with UV radiation ([0134],[0137]), which the present specification indicates is an example of ionizing irradiation (Spec, [0007]). Example 6 ([0180]) describes bacterial minicells comprising targeted therapeutic minicells derived from E. coli that display invasin ([0109]-[0111],[0116]-[0117],[0143]-[0146]). The minicells meet the limitations of the minicells of claims 10, 12-14, and 19. WO2014055682A1 fails to exemplify an embodiment of a pharmaceutical composition containing irradiation exposed minicells, however, WO2014055682A1 explicitly suggests use of the bacterial minicells in pharmaceutical compositions ([0147]-[0156]), rendering obvious claims 10, 12-14, and 19. 
Furthermore, WO2014055682A1 teaches that these pharmaceutical compositions may include excipients and diluents, including water ([0149]-[0150]), rendering obvious claim 15.
Regarding the requirement for trehalose recited in claim 16, WO2014055682A1 teaches that sugars may be included as excipients in the pharmaceutical compostions containing bacterial minicells ([0150]) but does not teach that the sugar is trehalose. However, US5314695A discloses trehalose as a pharmaceutically acceptable cytopreservative useful in preserving liposome integrity during lyophilization. (col. 4, ll.50-54; col. 6, ll.17-19). Trehalose is naturally produced by certain orgaisms able to survive severe environmental conditions, such as lack of water or extreme temperatures, leading to a general consensus in the art on the role and properties of trehalose, compared to other sugars, as a stabilizer and protective agent against environmental stresses. US5314695A demonstrates use of trehalose in protecting biologically sensitive matter from extreme temperature and pressure conditions. Coupled with the knowledge in the art regarding trehalose as a protective agent and teachings of US5314695A, the addition of trehalose as in present claim 16 is considered an obvious means of protecting the biologically sensitive bacterial minicells from extreme environmental conditions.
 WO2014055682A1 teaches aqueous pharmaceutical compositions comprising bacterial minicells ([0149],[0151]), teaches intravenous administration of bacterial minicells ([0037],[0120],[0154],[0176]-[0179]), and asserts that the choice of pharmaceutical carrier depends on the mode of administration. Furthermore, any composition made suitable for injection would, by default, require sterile constituents These teachings appear to suggest and thus render obvious the pharmaceutical composition of claim 17 comprising sterile water. 
WO2014055682A1 teaches that the bacterial minicells may be formulated into a freeze dried and lyophilized powder ([0151]), rendering obvious claim 20.

Objections
	Claims 11 and 18 are objected to for dependence on a rejected base claim.


Conclusion
Claims 1-20 are pending.
Claims 1-9 are withdrawn.
Claims 10, 12-17, 19, and 20 are rejected.
Claims 11 and 18 are objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655s